DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled.
Claims 21-40 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 4/15/2022 are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,141. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,308,141 contains every element of claims 21-40 of the instant application and as such anticipated claims 21-40 of the instant application.

“A latter patent claim is not patently distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F. 3dat 1437, 46 USPQ2d at 1233 (Fed. Cir.1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).





Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 21, 27-31,37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0120292 issued to Neelakantan Sundaresan et al., herein after (“Sun”) and US 2003/0237096 issued to Pater T. Barrett et al. , herein after (“Barrett”).

As per claim 21, Sundaresan teaches A method comprising: 
transforming, via a computing device, a plurality of titles into a trie data structure by separating words in the plurality of titles into nodes of the trie data structure, each node of the trie data structure comprising one word (Sun: see [0023], as data structure generated from a trie, (Sun: [0029], as texts in the form of strings are processed, strings in the form of advertisements on webpages advertising the sale of goods or services may be one document and contain titles, seller information , and other descriptive string based information) , Sun:[0048], as Trie, figure 5 and Sun: [0042], as nodes and labels such as “Pepsi”)).
      Sundaresan does not explicitly teach  transforming, by the computing device, the trie data structure into a directed acyclic word graph (DAWG) data structure, the DAWG data structure comprising one or more fixed nodes and one or more variable nodes, each fixed node comprising one fixed word, and each variable node comprising a plurality of alternative words representing multiple alternative words for the variable node, the DAWG data structure comprising a canonical form of each title of the plurality of titles.
 Barrett does teach transforming, by the computing device, the trie data structure into a directed acyclic word graph (DAWG) data structure, the DAWG data structure comprising one or more fixed nodes and one or more variable nodes, each fixed node comprising one fixed word, and each variable node comprising a plurality of alternative words representing multiple alternative words for the variable node, the DAWG data structure comprising a canonical form of each title of the plurality of titles  (Barrett: [0039], as generates directed acyclic word graphs which each includes words from the program guide data, [0040], as receive program guide data and generate directed acyclic word graphs while receiving program guide data or after receiving the program data, see [0046], as a directed acyclic word graphs is a dictionary of  words implemented as a data structure that enables very fast word searches ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sundaresan’s system of building a searchable data structure where the data structure is generated from a trie, by utilizing directed acyclic word graph data structures of Barrett to provide a data structure that is searchable.  One would have been motivated to make this modification because Sundaresan describes at [0023] a searchable data structure wherein each node in the data structure that contains clusters of data and where the data structure is generated from a trie. As such, the directed acyclic word graph saves space over a trie by allowing paths to diverge and rejoin so that a set of words with the same possible suffixes can be represented by a single tree node and thereby improve performance. 
As per claim 27, same as claim arguments above and Sundaresan teaches:
The method of claim 22, wherein the plurality of titles belong to a category set of a plurality of category sets and the one or more unique templates are generated for the category set (Sun: [0037], as : generate clusters of electronic documents , wherein the clustering is based upon strings and similarities and even differences in stings also eliminate strings in two or more clustered documents), (Sun: see [0023], as data structure generated from a trie, [0048], as Trie, figure 5 and [0042], as nodes and labels such as (“Pepsi”)).
As per claim 28, same as claim arguments above and Sundaresan teaches:
The method of claim 21, further comprising: removing, by the computing device, any duplicates from an initial set of titles to generate the plurality of titles (Sun: [0030], as parsing operation may remove (e.g. filter) noise words from electronic document in the form of an advertisement. The noise words may be duplicate words in the electronic document or words that otherwise do not add meaning to the electronic document, (Sun: [0037], as also eliminate strings in two or more clustered documents)).
As per claim 29, same as claim arguments above and Sundaresan teaches:
The method of claim 21, further comprising: normalizing, by the computing device, the trie data structure by at least removing duplicates in the trie data structure prior to transforming the trie data structure into the DAWG data structure (Sun: [0050], eliminate duplicate substrings).
As per claim 30, same as claim arguments above and Barret teaches:
The method of claim 21, further comprising: determining, by the computing device, the canonical form of a title of the plurality of titles by traversing the DAWG data structure through a path of node having labels matching the title’s contents (Barrett: [0039], as generates directed acyclic word graphs which each includes words from the program guide data, [0040], as receive program guide data and generate directed acyclic word graphs while receiving program guide data or after receiving the program data, see [0046], as a directed acyclic word graphs is a dictionary of  words implemented as a data structure that enables very fast word searches ). 
As per claim 40, Sundaresan teaches A computing device comprising:
a processor  (Sun : figure 1);
 a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor  (Sun : figure 1), the program logic comprising:
 executable logic for transforming a plurality of titles into a trie data structure by separating words in the plurality of titles into nodes of the trie data structure, each node of the trie data structure comprising one word (Sun: see [0023], as data structure generated from a trie, (Sun: [0029], as texts in the form of strings are processed, strings in the form of advertisements on webpages advertising the sale of goods or services may be one document and contain titles, seller information , and other descriptive string based information) , Sun:[0048], as Trie, figure 5 and Sun: [0042], as nodes and labels such as “Pepsi”)).
     Sundaresan does not explicitly teach  executable logic for transforming the trie data structure into a directed acyclic word graph (DAWG) data structure, the DAWG data structure comprising one or more fixed nodes and one or more variable nodes, each fixed node comprising one fixed word, and each variable node comprising a plurality of alternative words representing multiple alternative words for the variable node, the DAWG data structure comprising a canonical form of each title of the plurality of titles. 	  
 	Barrett does teach executable logic for transforming the trie data structure into a directed acyclic word graph (DAWG) data structure, the DAWG data structure comprising one or more fixed nodes and one or more variable nodes, each fixed node comprising one fixed word, and each variable node comprising a plurality of alternative words representing multiple alternative words for the variable node, the DAWG data structure comprising a canonical form of each title of the plurality of titles (Barrett: [0039], as generates directed acyclic word graphs which each includes words from the program guide data, [0040], as receive program guide data and generate directed acyclic word graphs while receiving program guide data or after receiving the program data, see [0046], as a directed acyclic word graphs is a dictionary of  words implemented as a data structure that enables very fast word searches ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sundaresan’s system of building a searchable data structure where the data structure is generated from a trie, by utilizing directed acyclic word graph data structures of Barrett to provide a data structure that is searchable.  One would have been motivated to make this modification because Sundaresan describes at [0023] a searchable data structure wherein each node in the data structure that contains clusters of data and where the data structure is generated from a trie. As such, the directed acyclic word graph saves space over a trie by allowing paths to diverge and rejoin so that a set of words with the same possible suffixes can be represented by a single tree node and thereby improve performance. 
Claims 31,37-39 are rejected based on the same rationale as claims 21, 27, 29-30 above.

11.	Claim(s) 22-23, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0120292 issued to Neelakantan Sundaresan et al., herein after (“Sun”) and US 2003/0237096 issued to Pater T. Barrett et al. , herein after (“Barrett”) and US 2018/0373692 issued to Qiongqiong Liu, herein after (“Liu”).
As per claim 22, same as claim arguments above and Sundaresan and Barrett do not explicitly teach The method of claim 21, further comprising: generating, by the computing device, one or more unique templates based on the DAWG data structure. Liu does teach generating, by the computing device, one or more unique templates based on the DAWG data structure at (Liu: [0058], as template data is generated). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Sundaresan and Barret system of a searchable data structure by utilizing the generation of templates for use with a data structure.  One would have been motivated to make this modification because Sundaresan at [0037] describes a trie compacted to generate clusters of  documents as the template is generated by the attributes and provides a template dictionary in order to provide reliable responses.

As per claim 23, same as claim arguments above and Liu teachesThe method of claim 22, further comprising:
 identifying, by the computing device, at least one of the one or more unique templates matching a new title and associating, by the computing device, the at least one identified template with the new title (Liu: [0035], search intent and search query [0058], as template data is generated).
Claims 32-33 are rejected based on the same rationale as claims  22-23 above.
12.	Claim(s) 24-26, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0120292 issued to Neelakantan Sundaresan et al., herein after (“Sun”) and US 2003/0237096 issued to Pater T. Barrett et al. , herein after (“Barrett”) and US 2018/0373692 issued to Qiongqiong Liu, herein after (“Liu”) and further in view of U.S. 2020/0067861 issued to William J. Leddy et al. (“Leddy”).

As per claim 24, same as claim arguments above and Sundaresan and  Barrett and Liu do not explicitly teach generating, by the computing device, a unique template using two fixed words corresponding to two fixed nodes of the one or more fixed nodes and a number of wildcard parameters. Leddy does teach this limitation at [1047], as creating templates, [0448], [0589] and [0592] as wildcard. I would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Sundaresan/Barret /Liu system of a searchable data structure by utilizing the generation of templates for use with a data structure including fixed nodes and wildcard parameters.  One would have been motivated to make this modification because Sundaresan at [0037] describes a trie compacted to generate clusters of  documents as the template is generated by the attributes and provides a template dictionary in order to provide reliable responses.

As per claim 25, same as claim arguments above and Leddy teaches:
 the generated unique template comprising one wildcard parameter as the number of wildcard parameters, the generated unique template representing a trigram (Leddy : [1047], as creating templates and [1869], templates, [0448], [0589] and [0592] as wildcard, [1927], trigram).

As per claim 26, same as claim arguments above and Leddy teaches:
The method of claim 24, the generated unique template comprising two wildcard parameter as the number of wildcard parameters, the generated unique template representing a 4-gram (Leddy : [1047], as creating templates and [1869], templates, [0448], [0589] and [0592] as wildcard, [1571], as 4-gram).

Claims 34-36 are rejected based on the same rationale as claims 24-26 above.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday, 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167      

December 12, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167